**** CORRECTED COPY ****


          UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                      UNITED STATES

                                               v.

                       Airman First Class ANDREW J. HALATYN
                                United States Air Force

                                        ACM S32320

                                        10 March 2016

         Sentence adjudged 10 April 2015 by SPCM convened at Yokota Air Base,
         Japan. Military Judge: Gregory O. Friedland (sitting alone).

         Approved sentence: Bad-conduct discharge, confinement for 90 days,
         forfeiture of $1,000.00 pay per month for 4 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Major Jeffrey A. Davis.

         Appellate Counsel for the United States:       Lieutenant Colonel Roberto
         Ramirez and Gerald R. Bruce, Esquire.

                                            Before

                          TELLER, SANTORO, and ZIMMERMAN
                                Appellate Military Judges

                                 OPINION OF THE COURT

   This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                       under AFCCA Rule of Practice and Procedure 18.4.

SANTORO, Judge:

       A military judge sitting as a special court-martial convicted Appellant, pursuant to
his plea, of the wrongful use of lysergic acid diethylamide (LSD) in violation of Article
112a, UCMJ, 10 U.S.C. § 912a. The adjudged sentence was a bad-conduct discharge,
confinement for 4 months, forfeiture of $1,000 pay per month for 4 months, and
reduction to E-1. Pursuant to a pretrial agreement, the convening authority reduced the
period of confinement to 90 days but approved the remainder of the adjudged sentence.
On appeal, Appellant contends that his sentence is inappropriately severe. We disagree
and affirm.
                                       Background

      In October 2014, Appellant used approximately 10 “hits” of LSD in his dormitory
room on Yokota Air Base, Japan. Once he started feeling the effects, he called his
supervisor to take him to the base hospital. A subsequent test confirmed the presence of
LSD in his blood.

                                Sentence Appropriateness

       Appellant alleges that a bad-conduct discharge is inappropriately severe for the
offense of which he was convicted. We review sentence appropriateness de novo.
United States v. Lane, 64 M.J. 1, 2 (C.A.A.F. 2006). We “may affirm only such findings
of guilty and the sentence or such part or amount of the sentence, as [we find] correct in
law and fact and determine[], on the basis of the entire record, should be approved.”
Article 66(c), UCMJ, 10 U.S.C. § 866(c). “We assess sentence appropriateness by
considering the particular appellant, the nature and seriousness of the offense[s], the
appellant’s record of service, and all matters contained in the record of trial.” United
States v. Anderson, 67 MJ. 703, 705 (A.F. Ct. Crim. App. 2009) (citations omitted).
While we have a great deal of discretion in determining whether a particular sentence is
appropriate, we are not authorized to engage in exercises of clemency. United States v.
Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).

       The maximum imposable sentence was the jurisdictional limit of this special
court-martial: a bad-conduct discharge and confinement for one year. The pretrial
agreement to which Appellant agreed further limited the amount of confinement to 90
days. The approved sentence, which included a bad-conduct discharge and confinement
for 90 days, was clearly within the discretion of the convening authority and was clearly
contemplated and authorized by Appellant’s pretrial agreement.

        We have given individualized consideration to this Appellant, his conduct, and the
other relevant matters within the record of trial. Although the use of LSD occurred on a
single occasion, Appellant used a significant quantity of the drug on a military
installation. Moreover, Appellant’s rehabilitation potential is called into question by his
failure to comply with the requirements of the ADAPT (Alcohol and Drug Abuse
Prevention and Treatment) program in which he was enrolled. We find that the approved
sentence is not inappropriately severe.




                                             2                                  ACM S32320
                                       Conclusion

       The approved finding is correct in law and fact, and no error materially prejudicial
to the substantial rights of Appellant occurred. Articles 59(a) and 66(c), UCMJ, 10
U.S.C. §§ 859(a), 866(c). Accordingly, the approved finding and the sentence are

                                      AFFIRMED.


              FOR THE COURT



              LEAH M. CALAHAN
              Clerk of the Court




                                             3                                  ACM S32320